PER CURIAM.
Counsel for appellees having advised the court at oral argument that appellant School Board had furnished all the information they had sought in this mandamus action, it is our view that the cause is moot.
The sole adversary question presented by this appeal relates to the question of allowance of attorney’s fees to appellees. There is sufficient evidence in the record to support the trial judge’s award of attorney’s fees.
AFFIRMED.
BOYER, C. J., RAWLS, J, and MCDONALD, PARKER LEE, Associate Judge, concur.